Citation Nr: 0620526	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  06-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a fungal infection, 
right foot.

4.  Entitlement to service connection for residuals of 
shrapnel wound to the buttocks.

5.  Entitlement to service connection for residuals of 
shrapnel wound to the back.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in May 2006.  In June 2006, the Board 
granted the veteran's motion to advance his appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has filed claims of entitlement to service 
connection for hearing loss, tinnitus, a fungal infection of 
the right foot, and shrapnel wounds to the buttocks and the 
back.  The record appears to indicate that the veteran was 
scheduled for VA examinations in January and May 2005 and 
that he failed to report to either examination.  The record 
also indicates that the veteran has alternatively declared 
that he did not receive notice of the examination or that he 
could not report to the examinations because of health and 
transportation issues.  At the October 2005 Board hearing, 
the veteran's representative requested that new VA 
examinations be scheduled for the veteran and stated that he 
would personally guarantee that the veteran would report to 
the VA examinations if new ones were scheduled.  In view of 
the veteran's credible testimony and the representative's 
request at the October 2005 Board hearing, this case should 
be remanded to the RO to schedule new VA examinations.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for VA 
audiological and ear nose and throat 
(ENT) examinations to ascertain the 
approximate onset date or etiology of his 
claimed bilateral hearing loss and 
tinnitus.  After the audiological and ENT 
examinations and a review of the other 
relevant evidence of record, and 
following any additional tests deemed 
necessary, the ENT clinician should 
provide an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any hearing 
loss or tinnitus that is currently 
present began during or is etiologically 
related to any incident of the veteran's 
active service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the 
approximate onset sate or etiology of his 
claimed fungal infection of the right 
foot.  After a review of the service 
medical records and relevant post-service 
medical evidence, the examination of the 
feet and any tests that are deemed 
necessary, the clinician should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any fungal infection 
of the right foot that may be currently 
present (or that has been a recurrent 
problem) began during or is etiologically 
related to any incident of the veteran's 
active service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  The veteran should be scheduled for a 
VA examination to ascertain whether he 
has residuals of claimed in-service 
shrapnel wounds to the buttocks and back.  
After a review of the service medical 
records and relevant post-service medical 
evidence, the examination and any tests 
that are deemed necessary, the clinician 
should provide an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran  has residuals of in-service 
shrapnel wounds of the buttocks or back. 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

5.  No action is required of the veteran 
until VA notifies him; however, the 
veteran is hereby notified that failure 
to report for a scheduled VA examination 
without good cause shown may adversely 
affect the outcome of his claim.  See 38 
C.F.R. § 3.655 (2005).  The veteran has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


